 

 

EMPLOYMENT AGREEMENT

This amended Agreement is effective as of November 12, 2008, between Fulton
Financial Corporation, a Pennsylvania corporation (“Fulton”), and Charles J.
Nugent an adult individual (the "Executive").

BACKGROUND

Executive is currently employed as the Senior Executive Vice President and Chief
Financial Officer of Fulton. Fulton and Executive previously entered into a
comprehensive Employment Agreement that was effective as of June 1, 2006
(“Original Agreement”), which provided for the terms and conditions of
Executive’s employment and certain payments to Executive upon the occurrence of
an employment termination without cause, for good reason, on account of a
disability, and in connection with a change in control of Fulton. Fulton now
desires to enter into an amended Employment Agreement with the Executive
(“Agreement”), replacing the Original Agreement, for the sole and limited
purpose of complying with certain restrictions that are now applicable under
Internal Revenue Code section 409A to nonqualified deferred compensation
arrangements, and the Executive also desires to enter into the amended Agreement
both to continue in the employment of Fulton but also to avoid the adverse
individual tax consequences that would result from non-compliance with Code
section 409A, on the terms and conditions contained in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and intending to be legally bound hereby, the
parties hereto agree as follows:

Section 1.  Capacity and Duties

1.1 Employment: Continuation of Employment. Fulton hereby continues the
employment of the Executive, and Executive hereby agrees to continue Executive’s
employment by Fulton, for the period and upon the terms and conditions
hereinafter set forth.

 

1.2

Capacity and Duties.

(a) Executive shall serve hereunder initially as Senior Executive Vice President
and Chief Financial Officer of Fulton, and thereafter during the term of this
Agreement in such other or additional positions as may be assigned by the Board
of Directors of Fulton (the “Board”) or by the Chief Executive Officer of Fulton
acting on behalf of the Board. Executive shall perform such duties and shall
have such authority consistent with Executive’s position as may from time to
time reasonably be specified by the Board or by the Chief Executive Officer of
Fulton acting on behalf of the Board. Executive shall report directly to the
Chief Executive Officer of Fulton and shall perform Executive’s duties for
Fulton principally at Fulton’s headquarters in Lancaster, Pennsylvania, or at
such other locations determined by the Board or by the Chief Executive Officer
of Fulton acting on behalf of the Board, except for periodic travel that may be
necessary or

 

--------------------------------------------------------------------------------

appropriate in connection with the performance of Executive's duties hereunder.
The terms and conditions of this Agreement have been reviewed and approved by
the Board’s Executive Compensation Committee, and such Committee shall review
the Agreement on a three year cycle, or more frequently, to assess its
continuing appropriateness in light of Fulton’s then-current needs.

(b) Executive shall devote Executive’s full working time, energy, skill and best
efforts to the performance of Executive’s duties hereunder, in a manner that
will faithfully and diligently further the business and interests of Fulton, and
shall not be employed by or participate or engage in or be a part of in any
manner the management or operation of any business enterprise other than Fulton
without the prior written consent of the Board or the Chief Executive Officer of
Fulton acting on behalf of the Board, which consent may be granted or withheld
in Fulton’s sole discretion.

Section 2.  Term of Employment

2.1 Term. The term of the Executive’s employment under this Agreement (the
Employment Period”) shall commence on the effective date of the Agreement first
entered above (the “Effective Date”) and shall continue until the earliest of
(a) the voluntary termination of Executive’s employment by the Executive other
than for Good Reason (as defined in Section 4.2), (b) the termination of the
Executive’s employment by the Executive for Good Reason, (c) the termination of
the Executive’s employment by Fulton for any reason other than Cause (as defined
in Section 4.3), (d) the termination of the Executive’s employment by Fulton for
Cause, (e) termination of the Executive’s employment with Fulton due to the
Disability (as defined in Section 4.4), (f) the termination of Executive’s
employment with Fulton due to his retirement upon attaining age 65, or (g) the
death of the Executive.

Section 3.  Compensation

3.1     Basic Compensation. As compensation for Executive's services hereunder,
Fulton shall pay to Executive a salary at an initial annual rate equal to
$493,400, payable in periodic installments in accordance with Fulton’s regular
payroll practices in effect from time to time. Executive's annual salary, as
determined in accordance with this Section 3.1, is hereinafter referred to as
Executive’s "Base Salary." For years subsequent to the initial year of this
Agreement, Executive's Base Salary shall be set by Fulton at an amount no less
than the initial annual rate set herein. For each year in the Employment Period,
Executive shall be a participant in any bonus or incentive compensation program
for executives, including in particular any annual cash bonus plan and
equity-based long term incentive plan, that Fulton may implement and administer
from time to time during the Employment Period, and the amount and form of such
bonus and incentive compensation shall be determined annually by Fulton
consistent with its Board’s executive compensation practices. References herein
to the amount of the Executive’s Base Salary or annual cash bonus or cash
incentive compensation shall be to the gross amount of such compensation
element, exclusive of any elective compensation deferral agreements entered into
by the Executive from time to time.

3.2 Employee Benefits. In addition to the compensation provided for in
Section 3.1, Executive shall participate during the Employment Period in those
of Fulton’s broad-based

 

 

2

 



 

--------------------------------------------------------------------------------

employee retirement plans, welfare benefit plans, and other benefit programs for
which Executive is eligible under the terms of the plan or program, on the same
terms and conditions that are applicable to employees generally. Further,
Executive shall be eligible during the Employment Period to participate in any
Fulton executive-only retirement plan, deferred compensation plan, welfare
benefit plan, or other benefit programs, as and to the extent any such benefit
programs, plans or arrangements are or may from time to time be in effect during
the Employment Period.

3.3 Vacation and Leave. Executive shall be entitled to annual paid vacation,
leave of absence and leave for illness or temporary disability in conformity
with Fulton’s regular policies and practices, and any leave on account of
illness or temporary disability shall not constitute a breach by the Executive
of Executive’s agreements hereunder.

3.4 Other Executive Benefits. Executive shall also receive such other general
executive perquisites as approved from time to time by Fulton such as company
paid club memberships and employer-provided automobiles.

3.5 Expense Reimbursement. During the term of Executive’s employment, Fulton
shall reimburse Executive for all reasonable expenses incurred by Executive in
connection with the performance of Executive’s duties hereunder in accordance
with its regular reimbursement policies as in effect from time to time and upon
receipt of itemized vouchers therefor and such other supporting information as
Fulton may reasonably require.

Section 4.  Termination of Employment

4.1 Voluntary Termination or Age 65 Retirement. In the event Executive's
employment is voluntarily terminated by the Executive other than for Good Reason
(as defined in Section 4.2) or terminates due to Executive’s retirement upon
attaining age 65, Fulton shall be obligated to pay Executive’s Base Salary
through the effective date of Executive’s termination, together with applicable
expense reimbursements and all accrued and unpaid benefits and vested benefits
in accordance with the applicable employee benefit plans. Upon making the
payments described in this Section 4.1, Fulton shall have no further
compensation obligation to Executive hereunder.

 

4.2

Termination for Good Reason; Termination Without Cause.

 

(a)

In the event:

(i) Executive's employment is terminated during the term hereof by Executive for
“Good Reason” (as defined herein) within two years of the initial existence of
the Good Reason condition; or

(ii) Executive's employment is terminated during the term hereof by Fulton for
any reason other than “Cause” (as defined herein);

then Fulton shall continue to pay Executive all of the consideration provided
for in the following sentence for twenty-four (24) months following such
termination. For purposes of the foregoing, the consideration payable under this
Section 4.2 shall include the Base Salary (as in effect immediately prior to the
termination) and may include an additional cash bonus amount

 

 

3

 



 

--------------------------------------------------------------------------------

determined in the sole and absolute discretion of Fulton, which discretion shall
be exercised by the Executive Compensation Committee of the Board (or its
successor) and approved by the Board (all exclusive of any election to defer
receipt of compensation the Executive may have made). During such twenty-four
(24) month period, the Executive shall also continue to be eligible to
participate in the employee benefit plans referred to in Section 3.2 to the
extent Executive remains eligible under the applicable employee benefit plans
and to the extent Executive’s eligibility is not contrary to, or does not
negate, the tax favored status of the plans or of the benefits payable under the
plan. If Executive is unable to continue to participate in any employee benefit
plan or program provided for under this Agreement, Executive shall be
compensated in respect of such inability to participate through payment by
Fulton to Executive, on an annual basis in advance, of an amount equal to the
annual cost that would have been incurred by Fulton if the Executive were able
to participate in such plan or program plus an amount which, when added to the
Fulton annual cost, would be sufficient after Federal, state and local income
and payroll taxes (based on the tax returns filed by the Executive most recently
prior to the date of termination) to enable the Executive to net an amount equal
to the Fulton annual cost.

(b) As used herein, the Executive shall have “Good Reason” to terminate his
employment if one of the following conditions (i) through (iii) comes into
existence, the Executive provides notice to Fulton of the existence of the
condition within 90 days of its initial existence, and Fulton fails to remedy
the condition within 30 days of receiving notice of its existence:

(i) There has occurred a material breach of Fulton's material obligations under
this Agreement;

(ii) Fulton, without Executive's prior written consent, changes or attempts to
change in any material respect the authority, duties, compensation, benefits or
other terms or conditions of Executive's employment in a manner that is adverse
to the Executive; or

(iii) Fulton requires Executive to be based at a location outside a thirty-five
(35) mile radius of the location where Executive previously was based, except
for reasonably required travel on Fulton's business.

4.3 Termination for Cause. Executive's employment hereunder shall terminate
immediately upon notice of termination for "Cause" (as defined herein), in which
event Fulton shall not thereafter be obligated to make any further payments
hereunder other than amounts (including salary, expense reimbursement, etc.)
accrued under this Agreement as of the date of such termination in accordance
with generally accepted accounting principles. As used herein, "Cause" shall
mean the following:

(a) Executive shall have committed an act of dishonesty constituting a felony
and resulting or intending to result directly or indirectly in gain or personal
enrichment at the expense of Fulton;

(b) Executive’s use of alcohol or other drugs which interferes with the
performance by the Executive of Executive’s duties;

 

 

4

 



 

--------------------------------------------------------------------------------

(c) Executive shall have deliberately and intentionally refused or otherwise
failed (for reasons other than incapacity due to accident or physical or mental
illness) to perform Executive’s duties to Fulton, with such refusal or failure
continuing for a period of at least 30 consecutive days following the receipt by
Executive of written notice from Fulton setting forth in detail the facts upon
which Fulton relies in concluding that Executive has deliberately and
intentionally refused or failed to perform such duties; or

(d)       Executive’s conduct that brings public discredit on or injures the
reputation of Fulton, in Fulton’s reasonable opinion.

 

4.4

Benefits Following Death or Disability.

(a) Following Executive’s total disability (“Disability”, as defined below) or
death during the term of this Agreement, the employment of the Executive will
terminate automatically, in which event the Bank shall not thereafter be
obligated to make any further payments hereunder other than amounts (including
salary, expense reimbursement, etc.) accrued under this Agreement as of the date
of such termination in accordance with generally accepted accounting principles
or as otherwise specifically provided herein. For purposes hereof, Disability
shall mean shall mean that the Executive, by reason of a medically determinable
physical or medical impairment that can be expected to result in death or
expected to last for a continuous period of at least twelve months, (i) is
unable to engage in any substantial gainful activity or (ii) has received income
replacement benefits for a period of at least three months under an accident or
health plan of Fulton.

 

(b)

(i) In the event of a termination of this Agreement as a result of the
Executive’s death, the Executive’s dependents, beneficiaries and estate, as the
case may be, will receive such survivor’s income and other benefits as they may
be entitled under the terms of the benefit programs, plans, and arrangements
described in Section 3.2 which provide benefits upon the death of the Executive.

(ii) In the event of a termination of this Agreement as a result of the
Executive’s Disability, (A) Fulton shall pay the Executive an amount equal to at
least six months’ Base Salary at the rate and as required by Section 3.1 and in
effect immediately prior to the date of Disability, (B) thereafter for as long
as Executive continues to be disabled Fulton shall continue to pay an amount
equal to at least 60% of Base Salary in effect immediately prior to the date of
Disability until the earlier of Executive’s death or December 31 of the calendar
year in which Executive attains age 65; and (C), to the extent not duplicative
of the foregoing, Executive shall receive those benefits customarily provided by
Fulton to disabled former employees, which benefits shall include, but shall not
be limited to, life, medical, health, accident insurance and a survivor's income
benefit.

 

 

5

 



 

--------------------------------------------------------------------------------

(iii) For the purposes of (i) and (ii) above, the Executive or Executive’s
dependents shall pay the same percentage of the total cost of coverage under the
applicable employee benefit plans as Executive was paying when Executive’s
employment terminated. The total cost of the Executive’s continued coverage
shall be determined using the same rates for health, life and/or disability
coverage that apply from time to time to similarly situated active employees.

4.5 Death or Disability Following Termination of Employment. Executive’s
disability or death following Executive’s termination pursuant to Section 4.2
shall not affect Executive’s right, or if applicable, the right of Executive’s
beneficiaries, to receive the payments for the balance of the period described
in Section 4.2, nor will it affect the right of Executive or Executive’s
beneficiaries to receive the balance of payments due under Sections 6 and 7
herein.

4.6 Beneficiary Designation. Executive may, at any time, by written notice to
Fulton, name one or more beneficiaries of any benefits which may become payable
by Fulton pursuant to this Agreement. If Executive fails to designate a
beneficiary any benefits to be paid pursuant to this Agreement shall be paid to
Executive’s estate.

Section 5.  Restrictive Covenants

5.1 Confidentiality. Executive acknowledges a duty of confidentiality owed to
Fulton and shall not, at any time during or after Executive’s employment by
Fulton, retain in writing, use, divulge, furnish, or make accessible to anyone,
without the express authorization of the Board or senior management of Fulton,
any trade secret, private or confidential information or knowledge of Fulton or
any of their affiliates obtained or acquired by Executive while so employed. All
computer software, business cards, customer lists, price lists, contract forms,
catalogs, books, records, files and know-how acquired while an employee of
Fulton are acknowledged to be the property of Fulton (or the applicable
affiliate) and shall not be duplicated, removed from Fulton’s possession or made
use of other than in pursuit of Fulton’s business and, upon termination of
employment for any reason, Executive shall deliver to Fulton, without further
demand, all copies thereof which are then in Executive’s possession or under
Executive’s control.

5.2 Non-Competition and Nonsolicitation. Executive shall not, during the
Employment Period and for a period of two (2) years thereafter, directly or
indirectly:

(a) be or become an officer, director or employee or agent of, or a consultant
to or give financial or other assistance to, any person or entity considering
engaging in commercial banking, or so engaged, anywhere within the geographic
market of Fulton;

(b) seek, in competition with the business of Fulton, to procure orders from or
do business with any customer of Fulton;

(c) solicit or contact any person who is an employee of the Fulton with a view
to the engagement or employment of such person by a third party;

 

 

6

 



 

--------------------------------------------------------------------------------

(d) seek to contract with or engage (in such a way as to adversely affect or
interfere with the business of Fulton) any person or entity who has been
contracted with or engaged to provide goods or services to Fulton; or

(e) engage in or participate in any effort or act to induce any of the
customers, associates, consultants, or employees of Fulton to take any action
which might be disadvantageous to Fulton;

provided, however, (i) that nothing herein shall prohibit the Executive and
Executive’s affiliates from owning, as passive investors, in the aggregate not
more than 5% of the outstanding publicly traded stock of any corporation so
engaged and (ii) in the event the Executive's employment is terminated by the
Executive for Good Reason or by Fulton other than for Cause, the covenants in
this Section 5.2 shall not apply.

For the purpose of Sections 5.1 and 5.2, Fulton shall be deemed to refer to
Fulton and all of its present or future affiliates.

 

5.3

Injunctive and Other Relief.

(a) Executive acknowledges and agrees that the covenants contained herein are
fair and reasonable in light of the consideration paid hereunder, and that
damages alone shall not be an adequate remedy for any breach by Executive of
Executive’s covenants which then apply and accordingly expressly agrees that, in
addition to any other remedies which Fulton may have, Fulton shall be entitled
to injunctive relief in any court of competent jurisdiction for any breach or
threatened breach of any such covenants by Executive. Nothing contained herein
shall prevent or delay Fulton from seeking, in any court of competent
jurisdiction, specific performance or other equitable remedies in the event of
any breach or intended breach by Executive of any of its obligations hereunder.

(b) In the event Executive breaches Executive’s obligations under Section 5.2,
the period specified therein shall be tolled during the period of any such
breach and any litigation seeking remedies for such breach and shall resume upon
the conclusion or termination of any such breach and any such litigation. The
remedies set forth in this Section are cumulative and in addition to any and all
other remedies available to Fulton at law or in equity.

Section 6.  Payments for Termination in Connection with a Change in Control

 

6.1

Definitions.

(a) For purposes of this Agreement, a Change in Control of Fulton shall be
deemed to have occurred when:

(i) Any person or group of persons acting in concert, shall have acquired
ownership of more than 50 percent of the total fair market value or total voting
power of the stock of Fulton; or

 

 

7

 



 

--------------------------------------------------------------------------------

(ii) The composition of the Board of Fulton shall have changed such that during
any period of 12 consecutive months during the term of this Agreement, the
majority of the Board is replaced by directors whose appointment or election is
not endorsed by a majority of the members of Fulton’s board before the
appointment or election; or

(iii) Any person or group of persons acting in concert acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition)
ownership of 30 percent or more of the total voting power of the stock of
Fulton; or

(iv) Any person or group of persons unrelated to Fulton acting in concert
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition) ownership of a portion of Fulton’s assets that has a
total gross fair market value equal to or more than 40 percent of the total
gross fair market value of all of the assets of Fulton before the acquisition or
acquisitions, with the asset values determined without regard to any liabilities
associated with such assets.

(b) For purposes of Section 6. 1 (a) (i) and (iii) above, a person shall be
deemed to be the beneficial owner of any shares the person is deemed to own
under the stock attribution rules of Code section 318(a).

(c) A “Change in Control Period” shall mean the period commencing 90 days before
a Change in Control and ending two (2) years after such Change in Control.

6.2 Amount of Payments. Except as provided in Section 6.2(d) and in lieu of
amounts payable under Section 4, Fulton will pay the Executive the amounts
specified in the circumstances below.

(a) If, during the Change in Control Period, the Executive is terminated by
Fulton in the circumstances described Section 4.2(a)(ii), or the Executive
resigns for Good Reason as described in Section 4.2(a)(i), Fulton will pay, or
cause to be paid, to the Executive:

(i) an amount equal to three (3) times the sum of (A) the Base Salary
immediately before the Change in Control and (B) the highest annual cash bonus
or other incentive compensation awarded to the Executive over the past three
years in which cash bonus or other incentive compensation was awarded (all
exclusive of any election to defer receipt of compensation the Executive may
have made); and

(ii) an amount equal to that portion, if any, of Fulton’s contribution to the
Executive’s 401(k), profit sharing, deferred compensation or other similar
individual account plan which is not vested as of the date of termination of
Executive’s employment (the “Date of Termination”) (the “Unvested Company
Contribution”), plus an amount which, when added to the Unvested Company
Contribution, would be sufficient after Federal, state and local income taxes

 

 

8

 



 

--------------------------------------------------------------------------------

(based on the tax returns filed by the Executive most recently prior to the Date
of Termination) to enable the Executive to net an amount equal to the Unvested
Company Contribution; and

(iii) Fulton shall pay the Executive up to $10,000 for executive outplacement
services utilized by the Executive upon the receipt by Fulton of written
receipts or other appropriate documentation; and

(iv) Except for the payment provided in (iii) above, such payments shall be made
in one lump sum within 15 business days after the Executive’s termination or
resignation.

(b) Except as provided in Section 6(d), if the Executive is terminated as
described in Section 6.2(a), the Executive shall continue to receive all
employee benefits available to Executive pursuant to Section 3.2 of this
Agreement that Executive was receiving immediately before such termination, as
provided in Section 4.2(a), and also the benefits available to Executive
immediately before such termination pursuant to Section 3.4. The Executive shall
continue to receive all such benefits for a period of three (3) years after the
date of a termination described in Section 6.2(a). The Executive shall pay the
same percentage of the total cost of coverage under the applicable employee
benefit plans as Executive was paying when Executive’s employment terminated.
The total cost of the Executive’s continued coverage shall be determined using
the same rates for health, life and/or disability coverage that apply from time
to time to similarly situated active employees. In addition, Fulton shall pay to
the Executive in a single lump sum as soon as practicable after Executive’s
termination described in Section 6.2(a) an aggregate amount equal to three (3)
additional years of Fulton retirement plan contributions under each tax
qualified or nonqualified defined contribution type of retirement plan in which
the Executive was a participant immediately prior to Executive’s termination or
resignation and equal to the actuarial present value of three (3) additional
years of benefit accruals under each tax qualified or nonqualified defined
benefit type of retirement plan in which the Executive was a participant
immediately prior to Executive’s termination or resignation, calculated in each
case as if the Executive had continued as a plan participant for the number of
additional years indicated above, Executive’s annual compensation for plan
purposes in the most recently completed plan year of each plan continued
unchanged through these additional years, and the retirement plans continued to
operate unchanged through the additional years. The actuarial equivalence
factors and assumptions generally in use under any defined benefit plan shall be
applied in determining lump sum present values of any defined benefit plan
additional accruals payable hereunder.

(c) Upon the occurrence of a Change in Control, the vesting and exercise rights
of all stock options, shares of restricted stock, and other equity-based
compensation units held by the Executive pursuant to any stock option plan,
stock option agreement, restricted stock agreement, or other long term incentive
plan shall be governed by the terms of such plan or agreement, but in the event
the plan or agreement is silent on the subject of change in control, all such
options, shares, and units shall immediately become vested and exercisable as to
all or any part of the shares and rights covered thereby.

 

 

9

 



 

--------------------------------------------------------------------------------

(d) The Executive is to receive no payments under Section 6.2(a) and no benefits
under 6.2(b) if the Executive is terminated by Fulton during a Change in Control
Period upon the death or Disability of the Executive or for Cause. In an
instance of death or Disability of the Executive, however, the Executive and
Executive’s dependents, beneficiaries and estate shall receive any benefits
payable to them under Section 4.4.

(e) References in this Section 6.2 and in Section 7 to “Fulton” shall include
the successors of Fulton and the Bank, as applicable.

Section 7.  Miscellaneous

7.1 Invalidity. If any provision hereof is determined to be invalid or
unenforceable by a court of competent jurisdiction, Executive shall negotiate in
good faith to provide Fulton with protection as nearly equivalent to that found
to be invalid or unenforceable and if any such provision shall be so determined
to be invalid or unenforceable by reason of the duration or geographical scope
of the covenants contained therein, such duration or geographical scope, or
both, shall be considered to be reduced to a duration or geographical scope to
the extent necessary to cure such invalidity.

7.2 Assignment: Benefit. This Agreement shall not be assignable by Executive,
and shall be assignable by Fulton only to any affiliate or to any person or
entity which may become a successor in interest (by purchase of assets or stock,
or by merger, or otherwise) to Fulton in the business or a portion of the
business presently operated by it. Subject to the foregoing, this Agreement and
the rights and obligations set forth herein shall inure to the benefit of, and
be binding upon, the parties hereto and each of their respective permitted
successors, assigns, heirs, executors and administrators, including the
restrictive covenants of this Agreement.

7.3 Notices. All notices hereunder shall be in writing and shall be sufficiently
given if hand-delivered, sent by documented overnight delivery service or
registered or certified mail, postage prepaid, return receipt requested or by
telegram, fax or telecopy (confirmed by U. S. mail), receipt acknowledged,
addressed as set forth below or to such other person and/or at such other
address as may be furnished in writing by any party hereto to the other. Any
such notice shall be deemed to have been given as of the date received, in the
case of personal delivery, or on the date shown on the receipt or confirmation
therefor, in all other cases. Any and all service of process and any other
notice in any such action, suit or proceeding shall be effective against any
party if given as provided in this Agreement; provided that nothing herein shall
be deemed to affect the right of any party to serve process in any other manner
permitted by law.

 

(a)

If to Fulton:

 

Fulton Financial Corporation

 

One Penn Square

 

Lancaster, PA 17604

 

Attention: General Counsel

 

(b)

If to Executive:

 

 

10

 



 

--------------------------------------------------------------------------------

 

Charlie J. Nugent

 

944 Shaeffer Road

 

Lancaster, PA 17602

7.4 Entire Agreement and Modification. This Agreement constitutes the entire
agreement between the parties hereto with respect to the matters contemplated
herein and supersedes all prior agreements and understandings with respect
thereto. The Original Agreement, if any, shall be terminated, with no further
rights or obligations thereunder due to or from either party, as of the
effective date hereof. Any amendment, modification, or waiver of this Agreement
shall not be effective unless in writing and agreed and executed by Fulton and
the Executive. Neither the failure nor any delay on the part of any party to
exercise any right, remedy, power or privilege shall preclude any other or
further exercise of the same or of any other right, remedy, power, or privilege
with respect to any occurrence and such failure or delay to exercise any right
shall be construed as a waiver of any right, remedy, power, or privilege with
respect to any other occurrence.

7.5 Governing Law. This Agreement is made pursuant to, and shall be construed
and enforced in accordance with, the laws of the Commonwealth of Pennsylvania
(and United States federal law, to the extent applicable), without giving effect
to otherwise applicable principles of conflicts of law.

7.6 Headings; Counterparts. The headings of sections and subsections in this
Agreement are for convenience only and shall not affect its interpretation. This
Agreement may be executed in two or more counterparts, each of which shall be
deemed to be an original and all of which, when taken together, shall be deemed
to constitute but one and the same Agreement.

7.7 Further Assurances. Each of the parties hereto shall execute such further
instruments and take such other actions as any other party shall reasonably
request in order to effectuate the purposes of this Agreement.

 

7.8

Certain Additional Payments.

(a) Gross-Up Payment Amount. Notwithstanding anything in this Agreement to the
contrary, in the event it shall be determined that any payment or distribution
by Fulton (or its successor) to or for the benefit of the Executive, whether
paid, payable, distributed or distributable pursuant to this Agreement or
otherwise (a “Payment”) would be subject to the excise tax imposed by Section
4999 of the Internal Revenue Code of 1986 (the “Code”) (or any successor
provision) or any interest or penalties with respect to such excise tax (such
excise tax, together with any such interest and penalties, are collectively
referred to in this Agreement as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after the payment by the Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), including any Excise
Tax imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payment.

 

 

11

 



 

--------------------------------------------------------------------------------

(b) Determinations. Subject to the provisions of Section 7.8(c), all
determinations required to be made under this Section 7.8, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by an accounting firm of national standing reasonably selected by Fulton (the
“Accounting Firm”), which shall provide detailed supporting calculations to both
Fulton and the Executive within 15 business days of the receipt of written
notice from the Executive that there has been a Payment, or such earlier time as
is requested by Fulton. Any Gross-Up Payment, as determined pursuant to this
Section 7.8, shall be paid by Fulton to the Executive within five days of the
receipt of the Accounting Firm’s determination. All fees and expenses of the
Accounting Firm shall be borne solely by Fulton. Any determination by the
Accounting Firm shall be binding upon Fulton and the Executive. As a result of
the possible uncertainty in application of Section 4999 of the Code at the time
of the initial determination by the Accounting Firm hereunder, it is possible
that Gross-Up Payments will not have been made by Fulton that should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that Fulton exhausts its remedies pursuant to Section
7.8(c) and the Executive thereafter is required to make a payment of any Excise
Tax, the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by Fulton to or for
the benefit of the Executive.

(c) IRS Claims. The Executive shall notify Fulton in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by
Fulton of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise Fulton of the nature of such claim
and the date on which such claim is to be paid. The Executive shall not pay such
claim prior to the expiration of the 30-day period following the date on which
the Executive gives such notice to Fulton (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due). If Fulton
notifies the Executive in writing prior to the expiration of such period that it
desires to contest such claim, the Executive shall:

(i) give Fulton any information reasonably requested by Fulton relating to such
claim,

(ii) take such action in connection with contesting such claim as Fulton shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
selected by Fulton and reasonable acceptable to the Executive,

(iii) cooperate with Fulton in good faith in order effectively to contest such
claim, and

(iv) permit Fulton to participate in any proceedings relating to such claim;
provided, however, that Fulton shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax

 

 

12

 



 

--------------------------------------------------------------------------------

basis, for any Excise Tax or income tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses. Without limitation on the foregoing provisions of this Section,
Fulton shall control all proceedings taken in connection with such contest and,
at its sole option, either direct the Executive to pay the tax claimed and sue
for a refund or contest the claim in any permissible manner, and the Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as Fulton shall determine; provided, however, that if Fulton directs the
Executive to pay such claim and sue for a refund, Fulton shall, to the extent
permitted by applicable law, advance the amount of such payment to the
Executive, on an interest-free basis and shall indemnify and hold the Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, Fulton’s control of the contest shall be limited to issues with
respect to which a Gross-Up Payment would be payable hereunder and the Executive
shall be entitled in Executive’s sole discretion to settle or contest, as the
case may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

7.9 Refunds. If, after receipt by the Executive of an amount advanced by Fulton
pursuant to Section 7.8(c), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall (subject to Fulton’s complying
with the requirements of such Section) promptly pay to Fulton the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after receipt by the Executive of an amount advanced by
Fulton pursuant to Section 7.8(c), a determination is made that the Executive
shall not be entitled to any refund with respect to such claim and Fulton does
not notify the Executive in writing of its intent to contest such denial of
refund prior to the expiration of 30 days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of Gross-Up
Payment required to be paid.

7.10 Attorneys’ Fees and Related Expenses. All attorneys’ fees and related
expenses incurred by Executive in connection with or relating to enforcement by
Executive of Executive’s rights under this Agreement shall be paid in full by
the Bank, provided Executive prevails in connection with enforcing Executive’s
rights under this Agreement.

7.11 Mitigation. Executive shall not be required to mitigate the amount of any
payment or benefit provided for in Sections 4 or 6 hereto by seeking employment
or otherwise and the Bank shall not be entitled to setoff against the amount of
any payments made pursuant to Sections 4 or 6 hereto with respect to any
compensation earned by Executive arising from other employment.

 

 

13

 



 

--------------------------------------------------------------------------------

7.12 Indemnification. Except to the extent inconsistent with Fulton's
certificate of incorporation or bylaws, Fulton will indemnify the Executive and
hold Executive harmless to the fullest extent permitted by law with respect to
Executive’s service as an officer and employee of Fulton and its subsidiaries,
which indemnification shall be provided following termination of employment for
so long as the Executive may have liability with respect to Executive’s service
as an officer or employee of Fulton and its subsidiaries. The Executive will be
covered by a directors’ and officers’ insurance policy with respect to
Executive’s acts as an officer to the same extent as all other Bank officers
under such policies.

7.13 409A Safe Harbor. Notwithstanding anything in this Agreement to the
contrary, in no event shall Fulton be obligated to commence payment or
distribution to the Executive of any amount that constitutes nonqualified
deferred compensation within the meaning of Internal Revenue Code section 409A
(“Code section 409A”) earlier than the earliest permissible date under Code
section 409A that such amount could be paid without additional taxes or interest
being imposed under Code section 409A. The Companies and the Executive agree
that they will execute any and all amendments to this Agreement as they mutually
agree in good faith may be necessary to ensure compliance with the distribution
provisions of Code section 409A and to cause any and all amounts due under this
Agreement, the payment or distribution of which is delayed pursuant to Code
section 409A, to be paid or distributed in a single sum payment at the earliest
permissible date under Code section 409A. Without limiting the generality of the
foregoing, in the event the Executive is to receive a payment of compensation
hereunder that is on account of a separation from service, such payment is
subject to the provisions of Code section 409A, and the Executive is a key
employee of Fulton, then payment shall not be made before the date that is six
months after the date of separation from service (or, if earlier than the end of
the six month period, the date of the Executive’s death). Amounts otherwise
payable during such six month payment shall be accumulated and paid in a lump
sum on the first day of the seventh month. For purposes hereof, Executive is a
key employee of Fulton if on his date of separation from service Fulton is
publicly traded and he met the definition key employee found in Code section
416(i)(1)(A)(i), (ii) or (iii) (disregarding section 416(i)(5)) as of the last
day of the calendar year preceding the date of separation.

7.14 Funding of Grantor Trust Upon Change in Control. Fulton shall establish and
maintain with an unaffiliated trustee an irrevocable grantor trust (the
“Trust”), the assets of which shall at all times be subject to the claims of
Fulton’s creditors in the event of Fulton’s insolvency. Upon the occurrence of a
Change in Control, Fulton shall deposit with the trustee of the Trust, to be
credited to an account established under the Trust in the name of and for the
benefit of the Executive, assets sufficient in value to satisfy fully the
obligations of Fulton to the Executive under this Agreement that would arise in
the event that subsequent to the Change in Control, and during the period the
Executive continues to be covered by the severance benefit protections of this
Agreement, the Executive is terminated by Fulton without Cause or the Executive
terminates his own employment for Good Reason. The contingent obligations to be
funded under the Trust shall include in particular those specified in Section 6
and Section 7.8 hereof. In the event the Executive’s entitlement to benefits
under the Agreement expires or the amounts funded are in excess of the amount
needed to fully satisfy the claims under the Agreement of the Executive, any
excess amounts in the Executive’s account under the Trust shall revert to
Fulton.

 

 

14

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this amended Agreement as of the
date first above written.

 

FULTON FINANCIAL CORPORATION

 

By:

__/s/R. Scott Smith, Jr.___________________

_/s/Charles J. Nugent__________________

 

Name: R. Scott Smith, Jr.

EXECUTIVE

 

 

Title: Chairman, President and

 

Chief Executive Officer

 

 

 

15

 



 

 